Citation Nr: 0720793	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran did not appeal a December 2003 rating 
decision that denied service connection for bilateral hearing 
loss.

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.

3.  The competent medical evidence does not demonstrate that 
the veteran's current hearing loss was incurred in or 
aggravated by his active service.

4.  The competent medical evidence does not demonstrate that 
the veteran currently has tinnitus.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156 (2006).
3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

4.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and rating 
decisions in August 2004 and December 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the January 2005 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

New and Material Evidence

In a decision dated in December 2003, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the December 2003 decision became final because the appellant 
did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in March 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before the VA at the time of the prior final 
decision consisted of service medical and personnel records, 
VA examination reports dated September 2003 and November 
2003, VA medical records dated from May 2001 to March 2003, 
and private treatment records dated from November 2000 to May 
2003.  The RO found that there was no evidence that the 
veteran's hearing loss was incurred in or aggravated by 
service.

The veteran's service medical records, including the July 
1955 entrance examination and August 1959 separation 
examination, are void of any findings, symptoms, complaints, 
or a diagnosis of hearing loss.

New evidence includes a statement from a fellow serviceman 
which states that he served with the veteran in a Navy 
transport squadron and that hearing protection was not 
provided.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating his claim because it 
establishes a previously unestablished fact, that the 
veteran's condition is related to service.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for bilateral hearing loss is reopened, and the 
appeal is granted to that extent only.

Service Connection

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, like sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less. 38 C.F.R. § 3.385 
(2006).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Bilateral Hearing Loss

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claims for service connection for bilateral hearing loss.

The service medical records are void of any findings, 
complaints, symptoms, or diagnoses attributed to hearing 
loss.  The veteran's August 1959 separation examination found 
his hearing to be 15/15 for whispered voice and spoken voice.

VA medical records show complaints of bilateral hearing loss.  
In April 2002, the veteran's condition was assessed as 
hearing loss by history.  In January 2003, he had continued 
complaints of bilateral hearing loss.

Private treatment records also show complaints of hearing 
loss.  In April 2003, he presented for treatment from an 
otolaryngologist and provided a history of work with 
airplanes.  Upon examination, the impression was hearing loss 
and an audiogram was recommended.  In May 2003, the veteran 
underwent an audiology evaluation and provided a one year 
history of bilateral hearing loss.  Test results indicated 
sensorineural hearing loss.

VA audio exams were performed in September 2003, November 
2003, and July 2004.  On each occasion, the examiners 
reported inconsistent and unreliable findings upon objective 
examination.

In September 2003, the veteran underwent the first VA audio 
examination, during which he provided a history of hearing 
loss with onset upon discharge from service.  He denied 
significant recreational or occupational post-military 
exposure.  Pure tone results provided inconsistent findings 
and speech recognition was not tested.  The VA examiner noted 
that the veteran successfully engaged in discussion at normal 
conversational levels without the use of visual cues.  
Objectively, speech thresholds did not validate the pure tone 
findings and a diagnosis was not provided.  The examiner 
concluded that findings from the evaluation were highly 
inconsistent and should not be used for adjudication 
purposes.

In November 2003, a different VA examiner performed a second 
audio examination.  Speech reception thresholds were in the 
60 to 80 decibel range, yet the veteran could hear the 
examiner at normal conversational level without visual cues.  
Objectively, pure tone thresholds did not match speech 
reception thresholds.  His condition was diagnosed as 
pseudohypoacusis and the examiner advised against 
adjudicating the veteran's claim on the basis of the test 
results.

In July 2004, the veteran was re-examined by the second 
examiner who diagnosed his condition as non-organic hearing 
loss.  The examiner cautioned that the results were too 
inconsistent to be credible and that it was the "third time 
this veteran has given unreliable responses at this clinic.  
Full cooperation is needed for valid and reliable results to 
be obtained."

The veteran's post-service medical records are negative for 
any evidence of hearing loss within one year of separation 
from active duty.  However, since the veteran's hearing loss 
has been diagnosed as non-organic hearing loss, the 
presumption of service connection is not applicable.  
38 C.F.R. §§ 3.307, 3.309 (2006).

Furthermore, while the competent medical evidence does show 
that the veteran now suffers from hearing loss, it does not 
include any competent medical opinion linking the condition 
to the veteran's active duty.  In the absence of competent 
medical evidence linking any current hearing loss to service, 
service connection must be denied.

The Board recognizes the contentions of the veteran and a 
fellow serviceman as to the diagnosis and relationship 
between his service and the claimed bilateral hearing loss.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As 
laypersons, however, neither the veteran or his fellow 
serviceman are competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, their 
assertions do not constitute competent medical evidence that 
the claimed bilateral hearing loss began during, or is a 
result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current bilateral hearing loss was incurred 
in or aggravated by service.  The Board is mindful of the 
need to provide claimants examinations pursuant to 38 C.F.R. 
§ 3.159(c)(4) to obtain opinions regarding etiology.  
Examinations were provided in this case, however the lack of 
cooperation from the claimant resulted in the examiners being 
unable to provide opinions.  The test results yielded from 
those examinations were not felt to be reliable for 
adjudication purposes.  While VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The evidence of record does not show that hearing loss was 
incurred in or aggravated by service, or that neurological 
hearing loss manifested to a compensable degree within one 
year following separation from service.  The evidence further 
does not show that any current hearing loss is the result of 
any event inservice, to include exposure to airplane noise.  
Therefore, the preponderance of the evidence is against the 
veteran's claim and service connection for bilateral hearing 
loss is denied.

Tinnitus

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for tinnitus.  The competent 
medical evidence shows that the veteran does not currently 
have tinnitus.

The service medical records are void of any findings, 
complaints, symptoms, or diagnosis of tinnitus.

VA medical records show that in April 2002, the veteran's 
condition was assessed as tinnitus by history.

Private treatment records show the veteran's complaints of 
ringing in the ears.  Upon examination in April 2003, the 
impression was tinnitus.  Although he was given an audiogram 
and provided a five year history of tinnitus, tinnitus was 
not diagnosed.

VA audio examinations were performed in September 2003, 
November 2003, and July 2004.  However, the examinations 
produced inconsistent findings based on the veteran's 
unreliable responses.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosis of tinnitus.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of tinnitus, service connection cannot be granted.  
38 C.F.R. § 3.304(f).

Even if the Board were to accept the April 2003 impression of 
tinnitus as a diagnosis of the condition, service connection 
would still not be warranted.  There is no evidence of record 
showing that tinnitus was present in service, was incurred in 
or aggravated by service, manifested to a compensable degree 
within one year following the veteran's separation from 
service, or is proximately due to or the result of any event 
in service, to include exposure to aircraft noise.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for tinnitus is denied.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
bilateral hearing loss is granted.

Service connection for bilateral hearing loss, is denied.

Service connection for tinnitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


